NELSON, District Judge.
We agree with the learned circuit judge who decided this case in the court below, for the reasons given in Ms opinion, which we adopt as the opinion of this court, that the appellant has shown, no infringement of his patent by the appellees. -1 common safety fuse inserted through a plug, such as Is used by the appellees in the manufacture of cannon crackers — -a device as old as the art of Masting, — cannot possibly Toe an equivalent for the combined fuse and match described in the first claim of the patent.
Decree affirmed.